Case: 16-16484   Date Filed: 07/21/2017    Page: 1 of 3


                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16484
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:16-cr-60095-BB-1



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

versus

JON LEE SABOURIN,

                                               Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 21, 2017)

Before TJOFLAT, WILLIAM PRYOR, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 16-16484     Date Filed: 07/21/2017   Page: 2 of 3


      Jon Lee Sabourin appeals the substantive reasonableness of his 121-month

sentence, imposed after he pled guilty to distribution of child pornography in

violation of 18 U.S.C. § 2252(a)(2), (b)(1). Mr. Sabourin argues that the district

court erred because his sentence was “greater than necessary” to achieve the

sentencing goals of punishment, deterrence, and rehabilitation, in violation of 18

U.S.C. § 3553(a). Upon review, we affirm.

      We review the substantive reasonableness of a sentence for abuse of

discretion. See Gall v. United States, 552 U.S. 38, 41 (2007). A sentence falls

within “a range of choice for the district court, so long as that choice does not

constitute a clear error of judgment.” United States v. Frazier, 387 F.3d 1244,

1259 (11th Cir. 2004) (en banc) (citation omitted).

      Our review of a substantive reasonableness challenge entails “examining the

totality of the circumstances, including an inquiry into whether the statutory factors

in [18 U.S.C.] § 3553(a) support the sentence in question.”         United States v.

Gonzalez, 550 F.3d 1319, 1323–24 (11th Cir. 2008) (citation omitted). The district

court’s acknowledgment that it has considered the defendant’s arguments and the

§ 3553(a) factors will generally suffice, and “[w]e will defer to the district court’s

judgment regarding the weight given to the § 3553(a) factors unless the district

court has made ‘a clear error of judgment’ and has imposed ‘a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.’”



                                          2
              Case: 16-16484     Date Filed: 07/21/2017   Page: 3 of 3


Gonzalez, 550 F.3d at 1324 (citation omitted). The district court need not discuss

or state each § 3553(a) factor explicitly. See United States v. Scott, 426 F.3d 1324,

1329 (11th Cir. 2005).

      The district court’s sentence here was not unreasonable. The court explicitly

took into account certain § 3553(a) factors it believed justified the sentence

imposed. See Tr. of Sentencing Hearing, D.E. 60 at 22–23. The court emphasized

that the sentence reflected a need to promote respect for the law and the

seriousness of this offense, considered the Sentencing Commission’s report, and

reviewed an expert’s report concluding Mr. Sabourin fell “in the low-risk range for

the expression of a sexual contact offense with a juvenile.” Id. The district court,

moreover, varied downward slightly and gave Mr. Sabourin a sentence below the

initial guideline range of 151–188 months. Mr. Sabourin offers no argument for

why his sentence was unreasonable, other than a conclusory statement that the

sentence was too harsh. See Appellant’s Br. at 12.

      Given the record before us, there is no basis to disturb the district court’s

sentence.

      AFFIRMED.




                                         3